Citation Nr: 1449716	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for coronary artery disease (CAD) from May 27, 2009, through May 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to July 1974 and July 1975 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2013, this matter was last before the Board.  At that time, the Board granted entitlement to a 30 percent, but no greater, evaluation for CAD during the period involved in the present appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court) only to the extent that it denied an evaluation in excess of 30 percent for the applicable period.  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated March 28, 2014, granted the motion and remanded the case to the Board.  

Following the JMR, a valid VA Form 21-22 was executed in favor of Disabled American Veterans, who now represent the Veteran in the matter.


FINDINGS OF FACT

For the period from May 27, 2009, through May 2, 2011, the Veteran's service-connected CAD did not manifest by acute or chronic congestive heart failure, a workload of 5 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 50 percent or less.



CONCLUSION OF LAW

For the period from May 27, 2009, through May 2, 2011, the criteria for an evaluation in excess 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005-7017 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met. 

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In letters dated in March 2006, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim, and as to the disability rating and effective date elements of his claim.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of his CAD.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate. They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  As explained below, the April 2009 examination report and related addendum adequately address the severity of the Veteran's CAD such that the Board can evaluate it with consideration of several criteria specified in the rating schedule.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, staged ratings are in effect.  The only remaining staged period on appeal is from May 27, 2009, thorough May 2, 2011, during which time the Veteran's CAD has been evaluated as 30 percent disabling under Diagnostic Code 7005-7017, coronary artery disease and coronary bypass surgery.  38 C.F.R. § 4.104.

Under Diagnostic Codes 7005, 7006 and 7017, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (Diagnostic Code 7005), myocardial infarction (during and for three months thereafter, documented by laboratory tests) (Diagnostic Code 7006), coronary bypass surgery (for three months following hospital admission following surgery) (Diagnostic Code 7017, as well as chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, and 7017.  

Note: (1) of this section indicates that cor pulmonale, which is a form of secondary heart disease, is to be evaluated as part of the pulmonary condition that causes it.  Note: (2) specifies that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

In addition to the preceding rating criteria, VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

Here, the revised regulation regarding evaluation of the relevant cardiovascular disorders may be applied as of the October 6, 2006, effective date.  And though the Veteran has not yet received notice of these provisions, they could not realistically result in any higher rating than that awarded for the relevant time frame; hence, the absence of such notice was merely harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 384 (if the Board addresses an issue not first considered by the RO, the Board must discuss whether this is prejudicial to the veteran). Regarding the most recent revision, the Board notes that the changes have no substantive effect on the claim for increase.  The amended criteria have no retroactive effects.  Indeed, the changes were merely meant to clarify the use of the existing rating criteria.  67 Fed. Reg. 54,394 (Aug. 22, 2002).  Given that the amendments were meant to clarify practices that were meant to apply to the existing criteria, the Board has applied the clarifications to the evaluation of the Veteran's disability during the relevant period.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the relevant period in the present appeal involves May 27, 2009, through May 2, 2011.  In a January 2011 decision, the Board addressed the evaluation of the disability prior to May 27, 2009, and in an August 2012 rating decision, the RO effectuated a grant of a 100 percent schedular evaluation, obviating any need to evaluate the disability from May 3, 2011 on.
In April 2009, the Veteran was afforded a VA examination.  At this time, it was noted that he had recently undergone a right total hip replacement.  He then complained of fatigue and lassitude.  Examination noted that the Veteran had CAD, initially diagnosed in 2006.  He denied any history of presyncope or syncope.  There was no history of acute myocardial infarction, congestive heart failure, endocarditis, pericarditis, valvular heart disease, cardiomyopathy, rheumatic heart disease or syphilitic heart disease.  There was also no history of cardiac transplant.  There was history of coronary artery bypass graft.  The examination report notes that the Veteran had 2 stents placed in May 2006 and another in July 2006, as well as cardiac catheterization and emergency bypass surgery in July 2007.  Also noted was a history of worsening chest pain in March 2008 and at which time another cardiac catheterization was performed.

The Veteran then complained of mild chest pains in the substernal area that lasted for 2 hours, brought on by activity and relieved by rest.  These episodes occurred about once every 2 to 3 weeks.  At the time of the examination, he was ambulating with the assistance of a rolling walker in his home and about 1,000 feet per day.  He arrived for his examination in a wheelchair.  The examiner estimated that his METs were "light, 3-5," and concluded that the Veteran was not a candidate for exercise testing, referencing his recent right hip replacement.

Physical examination and testing showed that cardiac wall motion was normal.  Estimated left ventricular ejection fraction was 60 percent.  Cardiac wall thickness was normal.

Following the April 2009 VA examination, the RO apparently requested clarification of the examination report in regard to the Veteran's inability to undergo exercise (stress) testing.  Along these lines, there appears within the claims file a May 27, 2009, email from a VA Physician's Assistant, Certified (PA-C).  The PA-C noted that they had reviewed the record in question and that the Veteran was unable to walk on a treadmill at the time of the VA examination due to a recent hip replacement.  The PA-C also noted that the Veteran's knees and low back also impeded him in this regard.  They explained that the ejection fraction was the better measure of his cardiac status and that "you would be safe in citing" the Veteran's joint problems as a "reason to discount the METs and go with the [ejection fraction]."  Based upon the ejection fraction, the RO assigned the condition a 10 percent evaluation.

Of record is an October 2, 2009, echocardiogram (ECG/EKG) report from Dr. K.K.A.  The report documents a left ventricular ejection fraction of 69 percent. It also notes that there was evidence of "concentric left ventricular hypertrophy."

In November 2009, the Veteran's representative submitted written argument in support of the claim.  Notably, the representative asserted that the use of the PA-C's e-mail was not proper in that, inter alia, they did not examine the Veteran.

Of record is a September 8, 2010, VA Compensation and Pension Examination note, documenting an assessment of ischemic heart disease, i.e., CAD, with an onset of 2006.  The Veteran complained of continued angina symptoms.  He also complained of increased fatigue and weakness, which required frequent breaks to rest.  His METs level was noted to be 7 to 8.  He was noted as able to walk slowly but steadily up stairs, perform light calisthenics, engage in intercourse and carry dishes.  The heart was normal in size and his ejection fraction was greater than 50 percent, and estimated at 60 percent.  Left ventricular systolic function was normal.  There was mild aortic insufficiency, trace mitral regurgitation and trace tricuspid regurgitation.  Wall motion and wall thickness were normal . Coronary artery disease, status-post coronary artery bypass graft times 2 with coronary artery stent placement was assessed.

Of record is an April 19, 2011, VA cardiology consultation.  The note documents a history of CAD status-post possible acute myocardial infarction by history in 2007, with coronary artery bypass graft (CABG) times 2 and a history of 9 coronary stents, all prior to the CABG but for one.  At this time, the Veteran complained of being tired and worn out all of the time.  He reported chest pain, described as a squeezing sensation lasting 30 minutes to several hours daily, with associated nausea and weakness.  He related that the chest pain may occur at rest, lying in a recliner, usually with activity, but not with the activities of daily living.  He also related feeling shortness of breath with exertion.  He tried to walk daily, but was limited by knee pain, although he did exercise some at a local gym and perform light housework.  He reported that at his last myocardial perfusion scan he experienced "all the symptoms of a heart attack" and that he thought his last ejection fraction was 60 percent by private cardiologists' office.  The examining physician noted the results of the April 28, 2009, VA examination testing, particularly the estimated left ventricular ejection fraction of 60 percent.  CAD continued to be assessed.

The Board notes that the procedural protections regarding reduction of stabilized evaluations under 38 C.F.R. § 3.344 only apply to prospective rating reductions and are inapplicable to retroactively assigned staged disability ratings, assigned as part of an initial or increased disability evaluation.  Thus, the provisions of 38 C.F.R. § 3.344, do not apply here to reductions in staged ratings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

In order to substantiate the next available schedular evaluation of 60 percent, the evidence must demonstrate more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  As outlined above, no evidence indicates that during the period involved in the present appeal the Veteran had an episode of acute congestive heart failure.  Moreover, no evidence indicates a LVEF of 50 percent or less during the applicable period.  Repeated VA examination and the above-outlined evidence has consistently shown a LVEF greater than 50 during the applicable period, such that a 60 percent evaluation is not warranted with consideration of these criteria, or due to any episodes of acute congestive heart failure.  Fenderson, supra.  

The Board acknowledges that on its face, the April 2009 MET's estimate of 3 to 5 would support at least 60 percent, evaluation.  The parties to the JMR agreed that the Board failed to provide an adequate statement of its reasons and bases for the denial of an evaluation in excess of 30 percent for CAD from May 27, 2009, to May 3, 2011.  In agreeing to the JMR, the parties specifically cited that the Board failed to adequately explain why it discounted the probative value and weight of the METs estimate provided by the April 2009 VA examiner, particularly to the extent that the Board found the estimate unreliable.   

In the JMR, the parties noted that the April 2009 examiner had estimated that METs were "light, 3-5," and that the Veteran had an estimated ejection fraction of 60 percent.  The parties also noted that a May 2009 addendum to the examination report, provided by a PA-C, reflected the PA-C's opinion that  "the ejection fracture [was] the better measure of [the Veteran's] cardiac status" due to inability to walk on a treadmill secondary to recent hip replacement.  The parties agreed that the May 2009 addendum did "not appear to show that the physician's assistant stated that the METs were unreliable or that the METs estimate was medically contraindicated," but merely that the ejection fracture was the "better" measure of the Veteran's cardiac status.  Along these lines, the parties cited to 38 C.F.R. §  4.104, Note (2), which allows, but not requires, the use of a METs estimate when exercise testing is not possible.  The parties seem to suggest that in the absence of "medical contraindication" that METs must be utilized, even if the METs provided are an estimate or unreliable and there is evidence of record allowing for evaluation under other criteria, including LVEF.  

The Board acknowledges that the amended regulation provides that when the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimate by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.  38 C.F.R. Section 4.104, Note (2), (emphasis added).  However, by its plain language, 38 C.F.R. Section 4.100 clearly states that METs testing, i.e. exercise stress testing, is not required in all cases, including when there is a medical contraindication.  Moreover, the rating criteria provide for consideration of other factors, such as LVEF.  Thus, METs are not the only means available for the schedular evaluation of cardiac disability.  Notably, the alternative schedular criteria are provided at a particular level of evaluation "are meant to closely approximate one another in the degree of cardiac disability they represent."  See 67 Fed. Reg. 54,394.

In the present case, the parties suggest that the examination is inadequate in that the examiner did not specifically state that exercise testing was "medically contraindicated."  A review of the examination report shows that the Veteran had a total right hip replacement on March 31, 2009, with 10 days of hospitalization, i.e., the Veteran had a total hip replacement a little over 2 weeks prior to the medical examination.  The examiner stated specifically that the Veteran was "not a candidate for exercise testing" noting that the Veteran "had a recent right hip replacement" in the sentence immediately following this statement.  Although the examiner did not use the magic words of "medically contraindicated," the Board reasonably infers from the examiner's statement that the Veteran was not a candidate for such testing and their immediate reference to the Veteran's right hip replacement surgery, that exercise testing was medically contraindicated in April 2009.

The parties also imply that the Board did not adequately explain why it found the April 2009 METs estimate to be unreliable.  As noted, on its face, the METs estimate of 3 to 5 resulting in dyspnea, fatigue, angina, dizziness or syncope, would allow for at least a 60 percent schedular evaluation.  See 38 CFR § 4.104, Diagnostic Codes 7005, 7006, and 7017.  Saliently, a 60 percent, or even greater, evaluation would be warranted for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent, as well.  The parties assert that the Board failed to adequately explain why it concluded that the METs estimate was unreliable, or at least that the Board failed to adequately explain how it evaluated the probative value of the METs estimate, vis-à-vis the other evidence of record.  

In this regard, a brief review of 38 C.F.R. § 4.100 is necessary.  As outlined above, this regulation is the result of an amendment, effective October 6, 2006.  Notably, "the intended effect of [the] amendment [was] to clarify the use of the current criteria for evaluating [...] cardiovascular conditions, particularly in cases where alternative criteria are provided, in order to ensure that veterans receive consistent evaluations and are not required to undergo unnecessary tests."  See 67 Fed. Reg. 54,394.  The Federal Register notice explained also that VA's intent in providing the alternative criteria "was to avoid the need for a veteran to undergo additional tests that might be invasive, risky, costly, or time consuming, if one or more objective and reliable tests or findings suitable for evaluation purposes are already of record."  Id.  

In the Federal Register regulatory announcement, VA specifically noted that some individuals had incorrectly interpreted the regulation to require that the Veteran have numerous tests, including "x-rays, and electrocardiogram, a ventricular ejection fraction test (which can be done either by means of echocardiography or radionuclide ventriculography (MUGA scan)), and METs measurement (by exercise stress testing)," in order to be certain that a higher evaluation based on one of the alternative criteria was not warranted.  Along these lines, the Board notes that "there are many tests that can assess cardiac function, as the presence of alternative criteria at various levels indicates." See 67 Fed. Reg. 54,394-65.  "Which ones are done in a clinical situation for a particular patient, however, depends on many criteria, such as the type of heart disease, the clinical status of the patient, the clinician's preference, the local availability of certain tests, etc."  Id.  

In the present case, VA examination in April 2009 resulted in a METs estimate of 3 to 5.  Exercise testing, as explained above, was medically contraindicated due to the clinical status of the Veteran, status-post-total hip replacement.  At the examination, the examiner also estimated that the Veteran's left ventricular ejection fraction was 60 percent.  Wall thickness was normal.  In its prior decision, the Board found the METs estimate to be unreliable, due to the Veteran's inability to perform exercise stress testing, in conjunction with a May 2009 PA-C's addendum opinion that the ejection fraction was the better measure of cardiac status and that the Board "would be safe in citing " the Veteran's joint problems as a "reason to discount the METs and go with the [ejection fraction]."

Given the fact that criteria alternative to METs, including LVEF, may be utilized to evaluate the present cardiac disability, the Board acknowledges that on its face the April 2009 METs estimate of 3 to 5 would substantiate a 60 percent evaluation, while the 60 percent estimated ejection fraction would not.  The inconsistency requires that the Board address the competency and weight of each piece of evidence in view of the overall evidentiary record.  "The application of evidentiary principles to a piece of evidence to determine its competency and weight is an application of law to fact that is reviewed for an abuse of discretion.   See Marrero v. Gober, 14 Vet. App. 80, 81 (2000)."  As is true with any piece of evidence, the credibility and weight to be attached to this evidence are within the province of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Resolution of the claim thus largely turns on the weight to be afforded the April 2009 METs estimate in light of its inherent probative value and in relation to the other items of evidence.  Id., at 1480-81.  The Board concludes that the April 2009 METs estimate is less reliable than the remaining evidence of record.  

In an abundance of caution, the Board notes that a PA-C is a competent source of medical evidence.  Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.   Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including Physician's Assistants, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The April 2009 METs estimate is lacking in probative value and weight when viewed in conjunction the remaining evidence of record, including the April 2009 LVEF estimation.  Standing alone, the PA-C's opinion significantly decreases the probative value of the April 2009 METs estimation, as the "light, 3-5" characterization is explained as due to the effects of the very recent hip replacement surgery.  Moreover, when the April 2009 METs estimate is viewed in relation to the other items of evidence, the estimation is somewhat anomalous.  VA examination in September 2010, about 1 1/2 years following the hip replacement, showed that the Veteran was able to perform an exercise stress test, at which time a METs level of 7 to 8 was demonstrated.  Thus, when the April 2009 METs estimation is considered along with the PA-C's opinion discounting its value and the subsequent METs level of 7 to 8 shown by exercise testing in September 2010, the Board concludes that it is weight is significantly diminished, and it is a less reliable measure of cardiac function.  

Moreover, the Board notes that the LVEFs relevant to the period on appeal are overall consistent with a greater than 50 percent ejection fraction.  Notably, the alternative schedular criteria provided "at a particular level of evaluation are meant to closely approximate one another in the degree of cardiac disability they represent."  See 67 Fed. Reg. 54,394-95.  Thus, a common sense interpretation of this provision is that an ejection fraction of greater than 50 percent would be expected to approximate a finding of greater than 5 METs.  See 38 C.F.R. §  4.104, Diagnostic Codes 7005, 7006, 7017.  In the present case, none of the evidence demonstrates an ejection fraction approximating 50 percent or less.  This also leads the Board to conclude that the April 2009 METs estimation is less reliable than the other evidence of record addressing the cardiac disability during the applicable period, particularly the LVEFs.  

In summary, the Board finds that the April 2009 METs estimate of 3 to 5 is not a reliable measure of cardiac function at that time.  Exercise testing was clearly medically contraindicated due to the Veteran's recent hip replacement.  METs were 7 to 8 in September 2010, and the relevant LVEFs indicate METs would be well in excess of 5 during the relevant period.  The PA-C's opinion also casts a shadow on the reliability of the April 2009 METs.  For these reasons, the Board does not find that the April 2009 METs are reliable in assessing cardiac function.  

Because the Board finds that the April 2009 METs estimate lacking in probative value and weight, especially when viewed in conjunction with the remaining relevant evidence of record, a 60 percent evaluation is not warranted.  As outlined above, a number of criteria can be used to assess cardiac function in accordance with the schedular criteria.  In this case, on its face, the April 2009 VA METs estimate supports the award of a 60 percent evaluation.  Otherwise, the evidence does not demonstrate any findings to indicate that an evaluation of 60 percent is warranted.  Although the METs estimate was provided as 3 to 5 in April 2009, as explained above this METs estimate is far less probative than the remaining evidence relating to the pertinent criteria of record.  As outlined above, the remaining evidence demonstrates METs well in excess of 5, particularly 7 to 8, and left ventricular ejection fraction well in excess of 50 percent.  For these, and the above-outlined reasons, an evaluation of 60 percent is not warranted during the applicable time period.  Fenderson, supra.

An evaluation of 100 percent is also not warranted.  The evidence does not show that the Veteran had coronary bypass surgery within 3 months prior to the period in question, and he did not have any such surgery within the period on appeal.  He had a CABG in July 2007.  38 C.F.R. § 4.104, Diagnostic Code 7017.  A review of the evidence above does not show any history of congestive heart failure, to include chronic congestive heart failure.  Moreover, Despite the Veteran's assertions, no clinical history of myocardial infarction, including as documented by laboratory tests, is noted.  As outlined above, the Board does not find that the April 2009 METs estimate to be probative, and the otherwise remaining and probative METs have not remotely approximated 3 or less.  Indeed, the METs level was measured as 7 to 8 with exercise stress testing in September 2010.  Ejection fraction has always been well in excess of 30 percent.  Thus, a 100 percent schedular evaluation is not warranted during the applicable period.   Fenderson, supra.

In closing, the Board emphasizes that the rating criteria permit for the evaluation of CAD based upon a number of criteria, including METs and LVEF.  In this case, exercise testing was medically contraindicated in April 2009 due to the Veteran's total right hip replacement about 2 weeks prior to the examination.  Although METs were estimated in April 2009, the May 2009 PA-C's opinion indicates that this estimation is as it is due to the orthopedic status of the Veteran, rather than his cardiac status, and thus is less probative than the contemporaneous estimated LVEF.  Moreover, the April 2009 estimated METs are inconsistent with subsequent METs of 7 to 8 shown on exercise stress testing and examination, as well the LVEFs of record that predominately measure well in excess of 50 percent.  

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon the symptoms manifested, particularly, acute and chronic congestive heart failure, METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, and left ventricular dysfunction.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for type II diabetes mellitus, neuropathy associated with type II diabetes mellitus, right knee osteoarthritis, status-post total knee replacement, left ankle osteoarthritis, peripheral neuropathy of the upper and lower extremities, hemorrhoids, cataracts, hypertension and erectile dysfunction.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria.  Accordingly, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a disability evaluation in excess of 30 percent for CAD from May 27, 2009, through May 2, 2011, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


